PER CURIAM.
All of these cases are appeals from the action of the District Court of the United States for the District of Columbia, in which the complaints therein were, upon motions of the appellees, dismissed. In cases Nos. 9101 and 9133 motions by the appellees are made here to dismiss the appeals. No appeal is taken to this Court in case No. 9101 with respect to the defendant, the late President Franklin D. Roosevelt.
In case No. 9077 an injunction was sought against the appellees United States of America and Henry Morgenthau, Jr., then Secretary of the Treasury of the United States, to restrain said appellees from paying monies out of the United States Treasury for certain purposes enumerated in the complaint. In each of the other three cases, and with respect to all of the appellees therein, money damages were sought by the appellant for acts, and conspiracies to act in certain of the cases, alleged to have been done, or conspired to be done, by the appellees in the course of their official duties as judicial and executive officers of the United States. It has been so repeatedly held that actions seeking the relief sought in No. 9077, or seeking the relief sought in the remaining three actions, cannot be maintained that no discussioii of the principles of law is here required.
The court below properly dismissed the complaints upon appropriate motions. It is not necessary to consider the motions to dismiss the appeals filed in cases Nos. 9101 and 9133. The judgments of the court below are affirmed.
Affirmed.